             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

LENNIE FULWOOD, III,
         Plaintiff,
v.                                                      Case No. 4:19-cv-294-AW-CAS
STEVEN REEVES, et al.,
     Defendants.
_______________________________/
                               ORDER OF DISMISSAL

         The Court has considered the magistrate judge’s November 12, 2019 report

and recommendation (ECF No. 8). No objections have been filed. The Court

concludes the report and recommendation should be accepted.

         It is now ORDERED:

         1. The Report and Recommendation is accepted and adopted as the Court’s

order.

         2. The Clerk will enter a judgment that says, “This matter is dismissed without

prejudice for failure to comply with a court order and for lack of prosecution.”

         3. The Clerk will close the file.

         SO ORDERED on December 20, 2019.

                                             s/ Allen Winsor
                                             United States District Judge
